CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 1 of 10




                          EXHIBIT 21
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 2 of 10




                          EXHIBIT 22
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 3 of 10




                          EXHIBIT 23
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 4 of 10




                          EXHIBIT 24
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 5 of 10




                          EXHIBIT 25
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 6 of 10




                          EXHIBIT 26
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 7 of 10




                          EXHIBIT 27
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 8 of 10




                          EXHIBIT 28
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 9 of 10




                          EXHIBIT 29
CASE 0:20-cv-01302-WMW-DTS Document 8-3 Filed 06/02/20 Page 10 of 10




                           EXHIBIT 30
